Citation Nr: 1015372	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
thoracolumbar spine disorder and diagnosed degenerative disc 
disease.

2.  Entitlement to service connection for a cervical spine 
disorder as secondary to a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the current appellate 
claims.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2008.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

In December 2008, the Board remanded this case for additional 
development, to include obtaining additional VA medical 
treatment records not on file, as well as a new medical 
opinion in regard to the 38 U.S.C.A. § 1151 claim.  The Board 
observes that additional records were obtained, and a new VA 
medical opinion was promulgated regarding the 38 U.S.C.A. 
§ 1151 claim in August 2009.  Further, the Veteran's 
accredited representative acknowledged in a March 2010 
statement that the agency of original jurisdiction had 
complied with the Board's remand directive.  As such, the 
Board finds that the remand has been satisfied, and that a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.  

2.  The preponderance of the competent medical and other 
evidence of record is against a finding the Veteran developed 
a thoracolumbar spine disability as a result of VA medical 
treatment.

3.  The Veteran is not service-connected for any disability, 
and nothing in the record suggests his current cervical spine 
disability was incurred in or otherwise the result of active 
service.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for thoracolumbar spine disability are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.361 (2009).

2.  Service connection is not warranted for cervical spine 
disability, to include as secondary to thoracolumbar spine 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran was sent VCAA-compliant notification via letters 
dated in September 2005, June 2006, September 2006, November 
2008, and May 2009.  Although all of these letters were 
clearly not sent prior to the initial adjudication of this 
case as required by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), they were all sent prior to the most recent 
adjudication of the appellate claims below via a January 2010 
Supplemental Statement of the Case.  This development "cures" 
the timing problem associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the June 2006, November 2008, and May 2009 
letters included information regarding disability rating(s) 
and effective date(s) as mandated by the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this case, to include those 
pertaining to the VA medical treatment that is the focus of 
the 38 U.S.C.A. § 1151 claim.  Further, the Veteran has had 
the opportunity to present evidence and argument in support 
of his claim, to include at the September 2008 Board hearing.  
Nothing indicates the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  The Board notes that the Veteran's representative 
has argued that VA should search for and obtain any relevant 
VAMC medical quality assurance records that exist. However, 
the Board is not at liberty to obtain such records.  Although 
VA is required under the VCAA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, and quality assurance 
records might contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. § 
5705.  As records obtained through the VCAA must be 
considered in a claim, and records considered in a claim must 
be disclosed to claimants under VA regulations and United 
States Court of Appeals for Veterans Claims (Court) case law, 
the VA Office of the General Counsel has determined that 
Congress intended the privilege to apply to prevent VA from 
obtaining and using these records where doing so would 
inevitably entail disclosure.  See also Loving v. Nicholson, 
19 Vet. App. 96 (2005).  Further, VA Adjudication Procedures 
Manual M21-1, Chapter 22, paragraph 3, pertaining to the 
development of the evidence relating to claims under 38 
U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims.  Accordingly, VA is specifically 
barred from requesting the VAMC medical quality assurance 
records that the Veteran's representative has requested.

The Board further notes that the competent medical opinions 
were promulgated by VA clinicians in November 2005 and August 
2009 regarding the 38 U.S.C.A. § 1151 claim.  As these 
opinions were based upon an accurate understanding of the 
Veteran's medical history based upon review of his VA claims 
folder, to include the medical treatment that is the focus of 
this appeal, the Board finds they are supported by an 
adequate foundation.  No competent medical evidence is of 
record which specifically refutes the findings of these VA 
clinicians, and no prejudice has been shown therein.  
Accordingly, the Board finds that these opinions are adequate 
for resolution of the 38 U.S.C.A. § 1151 claim.  Although no 
competent medical examination and/or opinion has been 
promulgated regarding the cervical spine disability, this 
claim is based upon it being secondary to the thoracolumbar 
spine disability.  The Veteran has not contended, nor does 
the record suggest, any other basis for a grant of service 
connection for this disability.  For the reasons stated 
below, the thoracolumbar spine claim is denied.  Therefore, 
no further development is required with respect to the 
cervical spine claim.

In view of the foregoing, the Board concludes that the duty 
to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - 38 U.S.C.A. § 1151

The Veteran essentially contends that negligence on the part 
of the VA in furnishing him medical treatment from 2002 to 
2004, including back surgery in February 2004, caused him 
additional disability to his existing thoracolumbar spine 
disorder.  At his September 2008 Board hearing, the Veteran 
testified that he saw his primary care doctor in 2002 who 
sent him for an magnetic resonance imaging (MRI) at the Bay 
Pines Hospital, that his MRI indicated that he needed medical 
attention immediately, but that it took 15 months for him to 
receive treatment for his back from VA.  He has further 
contended that when he was finally provided treatment in 
February 2004, a physician's assistant looked at the MRIs for 
10 minutes before telling him that he was going to have to 
have surgery on his back; that the VA medical providers at 
the time of his surgery did not ask him any questions 
concerning his past surgeries, and did not properly consider 
his past surgeries or perform appropriate tests prior to 
surgery; that prior to his second surgery, his physician told 
him that he wanted to get a myelogram before the operation 
because his previous MRIs were blurry; and that the VA 
providers should never have operated on him with blurry MRIs.

Under the current provisions of 38 U.S.C.A. § 1151 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

In this case, as detailed below, the Board must find that the 
preponderance of the competent medical and other evidence of 
record is against a finding the Veteran developed a 
thoracolumbar spine disability as a result of VA medical 
treatment.  Further, the record does not reflect there was 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment in question, or that the 
thoracolumbar spine disability was due to an event not 
reasonably foreseeable.

As already noted, the Veteran had an existing thoracolumbar 
spine disability prior to the VA medical treatment in 
question.  In fact, the treatment was for this disability.  
With respect to whether the VA medical treatment resulted in 
additional disability to the thoracolumbar spine, the 
November 2005 VA medical opinion concluded, in pertinent 
part, that the February 2004 surgery was done appropriately 
and that there was no evidence of any carelessness, 
negligence, lack of proper skill, or error of VA in 
furnishing the hospital care or any of that not reasonably 
foreseeable.  The VA clinician further noted that not all 
surgeries were successful and that sometimes people did get 
worse despite appropriate treatment, and the clinician 
believed that the Veteran got the appropriate treatment.

Similarly, the August 2009 VA medical opinion, which was 
completed by a different clinician than the one in November 
2005, concluded that no additional disability of the 
thoracolumbar spine was caused by hospital care, medical or 
surgical treatment, or examination furnished by VA.  In 
support of this opinion, the VA clinician stated that the 
Veteran had a severe symptomatic disease of the cervical and 
thoracolumbar spine; surgery was an appropriate indication 
after good deliberations, over a period of time; the 
"delay" in receiving treatment, claimed by the Veteran, did 
not change the outcome of treatment; that there was no 
evidence that the VA medical providers at the time of his 
surgery did not ask him any questions concerning past 
surgeries, and did not properly consider his past surgeries 
or perform appropriate tests prior to surgery; and that 
review of radiology reports for MRIs of lumbar and 
thoracolumbar spines dated in October 2002 and December 2003 
did not show any "blurry" MRI.  The VA clinician further 
opined that there was no carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; and that a reasonable 
health care provider would have considered this to be an 
ordinary risk of the treatment provided.

In summary, opinions by two different competent medical 
clinicians have concluded that the Veteran did not develop 
additional disability of the thoracolumbar spine due to VA 
medical treatment.  The Board has already determined that 
these opinions were based upon an adequate foundation, and 
were sufficient for resolution of this case.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for compensation under 38 U.S.C.A. 
§ 1151.

Analysis - Cervical spine

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board notes that the record clearly reflects the Veteran 
currently has a chronic disability of the cervical spine.  
However, nothing in the record suggests, nor does the Veteran 
contend, that this disability was incurred in or aggravated 
as a result of his active service.  Moreover, nothing in the 
record indicates he had the type of chronic disability of the 
cervical spine that was present to a compensable degree 
within the first post-service year so as to warrant service 
connection pursuant to the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309.  Rather, the Veteran's 
contention is that it is secondary to his thoracolumbar spine 
disability.  Therefore, there is no basis to award service 
connection for a cervical spine disorder as directly related 
to service.

Regarding the Veteran's claim of secondary service 
connection, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Veteran is not service-connected for his 
thoracolumbar spine disorder or any other disability.  
Moreover, for the reasons expressed above, the Board 
concluded he was not entitled to compensation under 
38 U.S.C.A. § 1151 for this disability either.  Therefore, 
there is no legal basis to award secondary service connection 
pursuant to 38 C.F.R. § 3.310.

Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a 
thoracolumbar spine disorder and diagnosed degenerative disc 
disease is denied.

Entitlement to service connection for a cervical spine 
disorder as secondary to a thoracolumbar spine disorder is 
denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


